Neff, J.
(dissenting). I respectfully dissent. In my opinion, plaintiffs properly pled the existence of a duty sufficient to overcome a motion for summary disposition on the basis of MCR 2.116(C)(8).
The owner or possessor of land is required to take reasonable precautions to protect an invitee from foreseeable dangers. The law of this state does not, however, ordinarily impose a duty of care on the possessor of land beyond the area over which he has possession or control. Rodriguez v Detroit Sportsmen’s Congress, 159 Mich App 265, 271; 406 NW2d 207 (1987), lv den 428 Mich 905 (1987).
As the majority correctly notes, plaintiffs’ complaint does allege that DeMare was injured "at the intersection of Woodbridge and Orleans in the City of Detroit, approximately 500 feet from the entrance of Defendant Taboo.” However, merely because DeMare was injured some five hundred feet from the entrance of defendant Taboo and on a public street does not mean that plaintiffs have failed to allege a duty owed to DeMare. Plaintiffs’ complaint alleges that the adjoining property was within defendant Taboo’s control. Whether the adjoining property was actually under defendant Taboo’s control is a question of fact.
Plaintiffs’ complaint alleges in part:
31. That as a business invitor, Defendant Taboo had a duty to keep and maintain the premises in a good and safe condition for all business invitees, especially said Plaintiff.
32. That the Defendant, disregarding said duty, did carelessly and negligently:
*361(b) Fail to warn Plaintiff Brian A. DeMare of the dangerous condition then existing on the premises;
(e) Fail to take reasonable measures of safety to protect business invitees as they are still on the property within the control of Defendant Taboo;
(f) Failing [sic] to take reasonable measures to permit a person to remain on premises [sic] whose conduct had become obstreperous and aggressive in such a degree that the Defendant knew, or in the exercise of reasonable care should have known, that the Defendant would endanger others upon the premises or off the premises; specifically your Plaintiff, Brian A. DeMare;
(g) Failing [sic] to take reasonable measures to remove a person from its premises who was known or suspected of carrying a firearm while on the premises of Defendant Taboo prior to the grievances and occurrences as alleged herein;
(i) Failing [sic] to provide a staff adequate to police the adjoining property which is within the control of Defendant Taboo during its evening hours of operation to ensure the safety of business invitees. [Emphasis supplied.]
A motion under MCR 2.116(C)(8) tests the legal sufficiency of a claim by the pleadings alone. Formall, Inc v Community National Bank of Pontiac, 166 Mich App 772, 777; 421 NW2d 289 (1988). All factual allegations in support of the claim are accepted as true, as well as all inferences which can fairly be drawn from those facts. Mills v White Castle System, Inc, 167 Mich App 202, 205; 421 NW2d 631 (1988), lv den 431 Mich 880 (1988). The motion should be granted only when the claim is so clearly unenforceable as a matter of law that no factual development could justify a right of recovery. Scameheorn v Bucks, 167 Mich App 302, 306; 421 NW2d 918 (1988), lv den 430 Mich 886 *362(1988). I do not believe that the claim is so clearly unenforceable as a matter of law that no factual development could justify a right of recovery.
The majority correctly states that, for Taboo to have a duty as to the condition of a public way, plaintiffs must show that Taboo intruded upon the area in some manner or had done some act which either increased the existent hazard or created a new hazard. On appeal, plaintiffs state that, to accommodate Taboo’s operations and the need for convenient parking for its patrons, the City of Detroit has made Woodbridge Street available to the nightclub for parking. Plaintiffs also allege on appeal that Woodbridge, which is normally a two-way street, is made a one-way street and is used for valet and patron parking during the hours of Taboo’s operations. In my opinion, proper factual development of the allegations in plaintiffs’ complaint could justify a right of recovery.
Because plaintiffs pled that the adjoining areas were within defendant Taboo’s control and because all allegations are to be taken as true when deciding a motion for summary disposition under MCR 2.116(C)(8), in my opinion, the trial court erred in granting summary disposition as to count n.
I would reverse.